Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 10/08/2021, with respect to the rejection of claims 1, 13, and 14 under 102(a)(1) have been fully considered and are persuasive. The previous 112 rejections have been withdrawn due to applicant’s amendments. However upon further consideration, a new grounds of rejection is made in view of Murtaugh (US Patent No. 4,642,866) in view of Khurana (US Patent No. 6,502,293). The previous rejections regarding claims 10, 13, and 14 involving the knuckle and use of the apparatus, are maintained and for the reasons set forth below, arguments are not found persuasive with respect to the those claim limitations. Office action is non-final to afford applicant the opportunity to respond to new grounds of rejections.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 8 “plurality of top late push rod holes” should be “plurality of top plate push rod holes”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Murtaugh (US Patent No. 4,642,866) in view of Khurana (US Patent No. 6,502,293).
Regarding claim 1, Murtaugh discloses: an extraction tool (Figures 1-5 element 10), comprising: 
a top plate (element 12) having a top plate force rod hole (see Detail A in the annotated figure below) and a plurality of top plate push rod holes (see Detail B in the annotated figure below); 
a bottom plate (element 26) having a bottom plate force rod hole (see Detail C in the annotated figure below), a plurality of bottom plate push rod holes (element 28), and a plurality of bottom plate bolt holes (element 30); 
a force rod (element 20) configured to slidably engage the top plate force rod hole (element 16 and see also col. 2, ll. 25-32 where the prior states that element 12 includes element 16 which is a “hollow cylindrical boss” in order to allows element 20 to pass through, thus allowing the force rod to slidably engage the top plate force rod hole) and threadingly engage the bottom plate force rod hole (see col. 2, ll. see col. internally threaded” (element 34) for threaded engagement via element 24 of the force rod (element 20)); and 
a plurality of push rods (element 14), each individual push rod configured to engage an individual top plate push rod hole (see col. 2, ll. 40-42 where the prior art states that element 14 can be secured to support element 12 “in any suitable manner”, thus each push rod configured to threadingly engage a top plate push rod hole) of the plurality of top plate push rod holes and slidably engage an individual bottom plate bolt hole (see figure 3 element 28 and see also col. 2, ll. 43-47) of the plurality of bottom plate bolt holes; 
wherein any one or combination of the bottom plate bolt holes align with any one or combination of lug nut holes of a hub bearing assembly when the bottom plate is placed over the hub bearing assembly (see figure 4 element 30 (bottom plate bolt holes) aligns with the a lug nut hole (hole where element 9 goes through) of the hub bearing assembly (elements 1-8) and see also col. 2, ll. 58-67 – col.3, ll. 1-37).

    PNG
    media_image1.png
    533
    695
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    826
    media_image2.png
    Greyscale


As disclosed above, Murtaugh discloses that the plurality of push rods (element 14) is configured to engage an individual top plate push rod hole (element 12) “in any suitable manner” (see col. 2, ll. 40-42), but appears to explicitly disclose a threadingly engagement.
Khurana teaches it was known in the art to have a plate (element 110) with a plurality of rod holes (elements 410-440) a plurality of rods (element 120) that individually engage each rod hole (see figure 17), and wherein each individual rod configured to threadingly engage (see col. 5, ll. 24-27) an individual plate rod holes. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Murtaugh with the teachings of Khurana to provide a to threadingly engagement of the plurality of push rods to the top plate push rod hole. Doing so provides a simple releasable connection between the plurality of push rods and top plate in order to secure both elements during operations, thus preventing the device from disassembling during use. 
Regarding claim 4, Murtaugh modified discloses: wherein any one or combination of the bottom plate bolt holes are configured to slidably receive a lug nut bolt (see figure 4 element 30 slidably receiving element 9 and see also col. 3, ll. 2-6).
Regarding claim 5, Murtaugh modified discloses: the extraction tool of claim 4, further comprising a nut (element 36) to threadingly engage the lug nut bolt (see figure 4 element 36 threadingly engaging element 9 and see also col. 3, ll. 2-6).
Regarding claim 6, Murtaugh modified discloses: the extraction tool of claim 1, further comprising a bolt (element 9), wherein any one or combination of the bottom plate bolt holes are configured to slidably receive the bolt (see figure 4 element 30 slidably receiving element 9 and see also col. 3, ll. 2-6).
Regarding claim 7, Murtaugh modified discloses: the extraction tool of claim 6, further comprising a nut (element 36) to threadingly engage the bolt (see figure 4 element 36 threadingly engaging element 9 and see also col. 3, ll. 2-6).
Regarding claim 8, Murtaugh modified discloses: the extraction tool of claim 1, wherein any one or combination of the bottom plate push rod holes align with any one or combination of lug nut holes of the hub bearing assembly when the bottom plate is placed over the hub bearing assembly (Giving that the prior art teaches the structural limitations of the extraction tool having a bottom plate push holes, thus the tool is capable of performing the claimed function.).
Regarding claim 9, Murtaugh modified discloses: the extraction tool of claim 8, wherein an individual push rod of the plurality of push rods is configured to pass through an individual bottom plate push rod hole of the plurality of bottom plate push rode holes and an individual lug nut hole of the lug nut holes of the hub bearing assembly (see figure 4 and see col. 2, ll. 58-67 where the prior art states the practice steps of the device interacting with the work piece).
Regarding claim 10, Murtaugh modified discloses: the extraction tool of claim 9, wherein the individual push rod is configured to abut against a knuckle (see figure 4 the individual push rod (element 14) operatively abuts the knuckle (element 1) via elements 5/6).
Regarding claim 11, Murtaugh modified discloses: the extraction tool of claim I, wherein the bottom plate further comprises a collar (element 32).
Regarding claim 13, Murtaugh discloses: an extraction tool (Figures 1-5 element 10), comprising: 
a top plate (element 12) configured to slidably receive a force rod (element 16 and see also col. 2, ll. 25-32 where the prior states that element 12 includes element 16 which is a “hollow cylindrical boss” in order to allows element 20 ( force rod) to pass through, thus allowing the force rod to slidably engage the top plate force rod hole) and receive a plurality of push rods (see col. 2, ll. 40-42 where the prior art states that element 14 can be secured to support element 12 (top plate) “in any suitable manner”, thus each push rod configured to threadingly engage a top plate push rod hole); 
a bottom plate (element 26) configured to threadingly receive the force rod (see col. 2, ll. see col. 2, ll. 52-57 where the prior art states that element 26 includes element 32 which is “internally threaded” (element 34) for threaded engagement via element 24 of the force rod (element 20)) and slidably receive the plurality of push rods (see figure 3 element 28 and see also col. 2, ll. 43-47), the bottom plate further configured to attach to a top surface of a hub bearing assembly (see figure 4 element 26 attaches to a top surface (top surface of element 7) of a hub bearing assembly (elements 1-8)); 
wherein: when the bottom plate is placed over the hub bearing assembly and the top plate is placed over the bottom plate (see figure 4 element 26 is placed over the hub assembly (elements 1-8) and the top plate (element 12) is placed over the bottom plate (element 26)), the plurality of push rods pass through lug nut holes formed in the hub bearing assembly (see figure 4 and see col. 2, ll. 58-67 where the prior art states the practice steps of the device interacting with the work piece) and abut against a knuckle located on a bottom surface of the hub bearing assembly (see ; and 
when the force rod is rotated, the bottom plate advances towards the top plate and draws the hub bearing assembly away from the knuckle (see col. 2, ll. 58-67 – col.3, ll. 1-37 where the prior art states the device used in practice with the hub bearing assembly).
As disclosed above, Murtaugh discloses that the plurality of push rods (element 14) is configured to engage an individual top plate push rod hole (element 12) “in any suitable manner” (see col. 2, ll. 40-42), but appears to explicitly disclose a threadingly engagement.
Khurana teaches it was known in the art to have a plate (element 110) with a plurality of rod holes (elements 410-440) a plurality of rods (element 120) that individually engage each rod hole (see figure 17), and wherein each individual rod configured to threadingly engage (see col. 5, ll. 24-27) an individual plate rod holes. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Murtaugh with the teachings of Khurana to provide a to threadingly engagement of the plurality of push rods to the top plate push rod hole. Doing so provides a simple releasable connection between the plurality of push rods and top plate in order to secure both elements during operations, thus preventing the device from disassembling during use. 
Regarding claim 14, Murtaugh discloses: a method of extracting a hub bearing assembly from a knuckle (col. 2, ll. 58-67 – col.3, ll. 1-37), the method comprising:
placing a bottom plate (element 26) against a top surface of the hub bearing assembly (see figure 4 element 26 attaches to a top surface (top surface of element 7) of a hub bearing assembly (elements 1-8)); 
securing the bottom plate to the hub bearing assembly (see col. 2, ll. 60-65);
securing a plurality of push rods (element 14) to a top plate (see col. 2, ll. 40-42 where the prior art states that element 14 (push rods) can be secured to support element 12 (top plate) “in any suitable manner”, thus each push rod configured to threadingly engage a top plate push rod hole); 
placing the top plate over the bottom plate so that the plurality of push rods pass through the bottom plate (see figure 4 element 12 (top plate) is placed over element 26 (bottom plate) so that plurality of push rods (element 14) pass through), pass through the hub bearing assembly (see col. 2, ll. 64-67), and abut against a knuckle (see figure 4 the individual push rod (element 14) operatively abuts the knuckle (element 1) via elements 5/6); 
sliding a force rod (element 20) though the top plate and threadingly engaging the force rod with the bottom plate (see col. 2, ll. see col. 2, ll. 52-57 where the prior art states that element 26 includes element 32 which is “internally threaded” (element 34) for threaded engagement via element 24 of the force rod (element 20)); and 
rotating the force rod to advance the bottom plate and the hub bearing assembly towards the top plate (see col. 2, ll. 58-67 – col.3, ll. 1-37 where the prior art states the device used in practice with the hub bearing assembly and see also figure .
As disclosed above, Murtaugh discloses that the plurality of push rods (element 14) is configured to engage an individual top plate push rod hole (element 12) “in any suitable manner” (see col. 2, ll. 40-42), but appears to explicitly disclose a threadingly engagement.
Khurana teaches it was known in the art to have a plate (element 110) with a plurality of rod holes (elements 410-440) a plurality of rods (element 120) that individually engage each rod hole (see figure 17), and wherein each individual rod configured to threadingly engage (see col. 5, ll. 24-27) an individual plate rod holes. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Murtaugh with the teachings of Khurana to provide a to threadingly engagement of the plurality of push rods to the top plate push rod hole. Doing so provides a simple releasable connection between the plurality of push rods and top plate in order to secure both elements during operations, thus preventing the device from disassembling during use.
Regarding claim 15, Murtaugh modified discloses: the method of claim 14, further comprising: adjusting the plurality of push rods to adjust the orientation of the top plate relative to the bottom plate (col. 2, ll. 58-67 – col.3, ll. 1-37).
Regarding claim 16, Murtaugh modified discloses: the method of claim 15, wherein adjusting the plurality of push rods causes the top plate to be parallel with the bottom plate (col. 2, ll. 58-67 – col.3, ll. 1-37 and see also figure 4 element 12 .
Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murtaugh (US Patent No. 4,642,866) in view of Khurana (US Patent No. 6,502,293)  as applied to claims 1 and 14 above, and further in view of Bergman (US Patent No 7,296,330). 
Regarding claim 2, Murtaugh modified discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards wherein the bottom plate has a plurality of set screw holes.
Bergman teaches it was known in the art to have an extraction tool (Figures 8-9 element 100’’) comprising a top plate (element 170”) and bottom plate (element 170’) that engages a wheel bearing assembly (Figure 9 element WA), wherein the bottom plate has a plurality of set screw holes (element 190 and see also col. 9, ll. 30-52).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Murtaugh with the teachings of Bergman wherein the bottom plate has a plurality of set screw holes. Doing so provides additional holes on the bottom plate at various locations in order to provide additional engagement points throughout the bottom plate to increase the securement between the tool and the work piece during operations. 
Regarding claim 3, Murtaugh modified discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards the extraction tool of claim 2, further comprising a plurality of set screws.
Bergman further teaches it was known in the art to have an extraction tool (Figures 8-9 element 100’’) comprising a top plate (element 170”) and bottom plate (element 170’) that engages a wheel bearing assembly (Figure 9 element WA), wherein it further comprising a plurality of set screws (col. 9, ll. 30-52 where the prior art states that element 190 (holes) can be used for bolts to engage wheel bearing components).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Murtaugh with the teachings of Bergman wherein the bottom plate has a plurality of set screw holes, since it is well known in the art that bolts and screws art recognized equivalents. Doing so provides additional holes on the bottom plate at various locations in order to provide additional engagement points throughout the bottom plate to increase the securement between the tool and the work piece during operations. 
Regarding claim 17, Murtaugh modified discloses all the limitations as stated in the rejection of claim 14 and further discloses utilizing (element 9) in order to adjust the orientation of the bottom plate relative to the hub bearing assembly (see figure 4), but appears to be silent the method of claim 14, further comprising: adjusting set screws within the bottom plate to adjust the orientation of the bottom plate relative to the hub bearing assembly.
Bergman teaches it was known in the art to have an extraction tool (Figures 8-9 element 100’’) comprising a top plate (element 170”) and bottom plate (element 170’) that engages a wheel bearing assembly (Figure 9 element WA), adjusting set screws within the bottom plate to adjust the orientation of the bottom plate relative to the hub bearing assembly (col. 9, ll. 30-52 where the prior art states that bottom plate .
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Murtaugh with the teachings of Bergman wherein adjusting set screws within the bottom plate to adjust the orientation of the bottom plate relative to the hub bearing assembly, since it is well known in the art that bolts and screws art recognized equivalents. Doing so provides additional holes on the bottom plate at various locations in order to provide additional engagement points throughout the bottom plate to increase the securement between the tool and the work piece during operations. 
Regarding claim 18, Murtaugh modified discloses all the limitations as stated in the rejection of claim 14 and further discloses utilizing (element 9) in order to adjust bottom plate causes the bottom plate to be parallel with a top surface of the hub bearing assembly (see figure 4 element 26 attaches to a top surface (top surface of element 7) of a hub bearing assembly (elements 1-8)), but appears to be silent wherein utilizing and adjusting the set screws.
Bergman further teaches it was known in the art to have an extraction tool (Figures 8-9 element 100’’) comprising a top plate (element 170”) and bottom plate (element 170’) that engages a wheel bearing assembly (Figure 9 element WA), wherein it further comprising adjusting set screws (col. 9, ll. 30-52 where the prior art states that element 190 (holes) can be used for bolts to engage wheel bearing components, thus adjusting the bottom plate with respect to the hub assembly).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Murtaugh with the teachings of Bergman wherein adjusting set screws within the bottom plate causes the bottom plate to be parallel with a top surface of the hub bearing assembly, since it is well known in the art that bolts and screws art recognized equivalents. Doing so provides additional holes on the bottom plate at various locations in order to provide additional engagement points throughout the bottom plate to increase the securement between the tool and the work piece during operations. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murtaugh (US Patent No. 4,642,866) in view of Khurana (US Patent No. 6,502,293)  as applied to claim 1 above, and further in view of Zimmer (US Patent No. 8,931,156).
Regarding claim 12, Murtaugh modified discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards he extraction tool of claim 1, wherein the bottom plate further comprises a recess.
Zimmer teaches it was known in the art to have to have an extraction tool (Figures 1-5 element 10) comprising a plate (element 18) that further comprises a recess (Figure 4 elements 58/63).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Murtaugh with the teachings of Zimmer wherein a further comprises a recess. Doing so provides additional walls/envelope to encompass a separate part in order to increase the securement of various different parts of the device thus preventing the tool from being damaged during operations. 

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive.
Applicant argues on page 10, that each of claims 10, 13, and 14 require the push rod(s) to engage the knuckle. In stark contrast, Murtaugh's abutting members engage the brake disc (see Murtaugh, at col. 2, In. 68 to col. 3, In. 1; col. 3, Ins. 15-18). The PTO, at p. 17 of the Office Action, acknowledges this and suggests that Murtaugh's abutting members "operatively" engage the knuckle via the brake disc. Even with this liberal interpretation, the Murtaugh apparatus does not operate the same as, or similar to, the device claimed in claims 10, 13, and 14. Murtaugh's apparatus does not operate on the knuckle - i.e., Murtaugh's apparatus does not apply force to the knuckle, but rather operates on the bake disc.
The examiner respectfully disagrees. The claim fails to further define or suggest how the push rod is configured to abut the knuckle. The claim limitation does not require a direct abutment between both elements, and as stated in rejection above the individual push rod (element 14) operatively abuts the knuckle (element 1) via elements 5/6, thus meeting the claim limitations
Applicant further argues on page 10, another significant difference between Applicant's claimed device of claims 10, 13, and 14 and that of Murtaugh. Murtaugh's apparatus extracts the bearing from the disc brake rotor assembly, not the knuckle, which by the way, was not invented in 1987, e.g., the year Martaug issued as a patent. At that time, the rotor (disc brake) incorporated a one-piece pressed-in bearing in the 
The examiner respectfully disagrees. As best shown in figures 4-5 and as explicitly states in col. 3, ll. 65-67 where the prior art states using the device in order to remove the bearings (element 2) outwardly away from the knuckle (element 1), thus the apparatus extracts the bearing from knuckle and therefore the argument is found unpersuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        12/28/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723